Citation Nr: 0532293	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left knee disorder to 
include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, and either active duty for training or active 
duty for special work, from June 2 to 16, 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

In August 2003 and May 2005, the Board remanded the case to 
the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

A left knee disorder, to include arthritis, was not 
manifested in-service, left knee arthritis was not 
compensably disabling within one year following service, and 
a left knee disorder is not otherwise shown to be related to 
service.  


CONCLUSION OF LAW

A left knee disorder, to include arthritis, was not incurred 
or aggravated in-service, and arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the June 2004 notice was provided to the appellant 
after the 1998 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Hence, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The veteran submitted his claim for service connection for a 
left knee condition in December 1997.

The service medical records reveal that on June 5, 1990, at 
Fort Bliss, Texas the veteran was hit in the face and chest 
by a howitzer firing mechanism which in turn pushed him out 
of the turret.  His injuries consisted of facial lacerations 
and a chest wall contusion.  See Statement of Medical 
Examination and Duty Status.  No left knee injury was 
reported.  A Physician's Statement, dated later in June 1990, 
notes that upon examination the veteran was found to be 
disabled for the performance of his military duties from June 
5, 1990, to August 1, 1990, due to a laceration.  A January 
1991 "Quadrennial over 40" examination report shows that 
clinical evaluation of the veteran's lower extremities 
revealed normal findings.  

A March 1992 "ASARCO" work release notes a diagnosis of 
left knee degenerative joint disease.  

A June 1992 private medical record shows that the veteran was 
treated for a work-related left knee injury.  The history was 
notable for the appellant's denial of any prior left knee 
injury.  A June 1992 work release form from "ASARCO" shows 
a diagnosis of left knee sprain.  A private June 1992 X-ray 
report shows findings of left knee effusion or hemarthrosis 
associated with degenerative changes along the medial knee 
joint compartment.

A March 1996 VA general medical examination report makes no 
mention of any left knee-related complaints or clinical 
findings.  

A February 1997 ASARCO Injury Assessment report shows that 
the veteran twisted his left knee.  An acute soft tissue 
injury was diagnosed.  A February 1997 private X-ray report 
includes diagnoses of marked left knee degenerative change at 
the medial compartment, with mild to moderate degenerative 
changes involving the lateral compartment and patellofemoral 
joint; and possible loose body in anterior compartment.  
Followup studies by ASARCO resulted in a diagnosis of left 
knee degenerative joint disease secondary to trauma.

A March 1999 private examination report shows treatment 
afforded the veteran for left knee arthritis.  The veteran 
informed the physician that he incurred a twisting injury to 
his left knee in June 1990 while serving with the National 
Guard.  The physician noted that, at this point, the in-
service left knee injury appeared to be the originating 
incident which led the veteran to develop osteoarthritis of 
the left knee.  The physician is not shown to have had an 
opportunity to review the veteran's claim file, to include 
the service medical records.  

A lay statement received by VA in March 1999 notes that a 
fellow serviceman indicated that he, in his capacity as a 
howitzer gunner in June 1990, witnessed the veteran incur a 
left leg twisting injury.  

At a March 1999 local hearing the veteran testified that he 
sustained left knee trauma during a June 1990 howitzer 
explosion accident when he was serving with the Arizona 
National Guard at Fort Bliss.  

In April 2001 the veteran advised VA that he was treated for 
his left knee injury at the hospital at Fort Bliss, Texas 
from June 5th through June 13th 1990, and from June 15th to 
August 1st 1990 at Davis-Monthan Air Force Base (AFB).  

An October 2001 letter from the above-noted private physician 
who examined the veteran in March 1999 shows that he again 
examined the veteran in September 2001.  He described the 
veteran's left knee as being grossly arthritic.  The 
physician again attributed the veteran's 1990 history of a 
left knee injury as causing his current left knee arthritis.  

At his June 2002 hearing conducted by the undersigned, the 
veteran again reiterated that he injured his left knee in 
1990 due to a howitzer accident.  He added that he became 
unconscious as a result of the accident and was hanging from 
the rear hatch of the howitzer.  

In March 2003, medical records for the period of June 1990 to 
the present were requested from the Davis-Monthan AFB.  The 
base responded later in April 2003 and stated that the 
requested records were not on file at the facility.

The veteran was afforded a VA orthopedic examination in April 
2004, at which time the examiner is shown to have reviewed 
the claims file.  The veteran informed the examiner that he 
first injured his left knee in June 1990 in a howitzer 
accident.  He reported being afforded physical therapy at 
Davis-Monthan AFB in August 1990.  The examiner opined that 
on the basis of all information presented and reviewed that 
it was less likely than not that any current left knee 
condition resulted from the howitzer accident in 1990.

A June 2004 notarized lay statement submitted by one of the 
veteran's fellow servicemen, but not the same serviceman who 
supplied the above-discussed March 1999 lay statement, notes 
that he claimed to have assisted the veteran following a June 
1990 injury.  He added that the veteran was unconscious and 
that his left leg was twisted.  

The veteran is shown to have undergone private total left 
knee replacement in September 2004.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Active 
service includes active duty for training only if a 
disability is incurred during a period thereof.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2003).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finally, arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred during such active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, the above-cited VA and private medical evidence 
shows that the veteran has left knee degenerative joint 
disease.  The medical evidence also includes a March 1999 
private medical opinion which essentially links the veteran's 
current left knee problems to his involvement in a June 1990 
service-related accident.  Notably, however, the providing 
private physician did not have the opportunity to review the 
veteran's claims file.  As an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference, and as a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence, Grover v. 
West, 12 Vet. App. 109, 112 (1999); it follows that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In contrast, the Board notes that the VA physician who 
examined the appellant in April 2004, and who reviewed all of 
the evidence of record, ultimately opined that it was "less 
likely than not" that the veteran had a left knee condition 
as a result of his involvement in a 1990 howitzer accident.  
The Board here emphasizes that the April 2004 opinion was 
provided at an orthopedic examination conducted for the 
express purpose of ascertaining if the veteran had a left 
knee disorder that was related to military service.  Given 
the above standard, the Board assigns greater evidentiary 
weight to the April 2004 VA opinion than the opinion provided 
by the private physician in March 1999.  The Board also again 
points out that none of the service medical records on file 
show that the veteran in fact incurred a left knee injury.  
See the June 1990 Statement of Medical Examination and Duty 
Status, showing the nature of the veteran's June 1990 
injuries following the howitzer accident.  The left knee was 
not mentioned.  The Board also parenthetically observes that 
the veteran submitted his claim regarding his left knee in 
December 1997, after incurring work-related left knee 
injuries in 1992 and 1997.  

Regarding the assertions made by the appellant and fellow 
service members that left knee arthritis is related to a 1990 
in-service accident, such lay statements are not competent 
evidence because medical nexus is a matter requiring medical 
expertise which they lack.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As such, the benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for traumatic degenerative joint disease 
of the left knee is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


